DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2022, has been entered.
 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Jerome M. Sundin on 07/21/2022.

Examiner’s Amendments are as follows:

Replace claim 19, as follows:
A method for determining at least one mechanical property of at least one object, the method comprising:
	subjecting the at least one object to at least one interaction which influences a movement state of the at least one object, wherein the at least one interaction is selected such that the movement state effectuated by the interaction is a function of the at least one mechanical property;
	observing the at least one object using at least one camera, wherein the at least one object is recorded multiple times at different times by the at least one camera; and
	determining the movement state from images recorded by the at least one camera, wherein the at least one mechanical property of the at least one object is determined from the movement state thus determined; 
	wherein for the at least one object the movement state is determined from wherein at least one of the average velocity of the at least one object is averaged over a maximum period of time which the object is visible in the at least one recorded image or the average acceleration of the at least one object is averaged over a maximum period of time which the at least one object is visible in the at least one recorded image  

Replace claim 25, as follows:
The method according to claim 19, wherein for the at least one object the movement state is further respectively determined as a set containing one or more selected from:

a minimum velocity in the period of time which the respective object is visible in the at least one recorded image;
at least one of a maximum velocity in the period of time which the respective object is visible in the at least one recorded image, or an average velocity over a part of the period of time in which the at least one object is visible in the at least one recorded image;

a minimum acceleration in the period of time which the at least one object is visible in the at least one recorded image; and
at least one of a maximum acceleration in the period of time which the at least one object is visible in the at least one recorded image or an average acceleration over a part of the period of time in which the at least one object is visible in the at least one recorded image.

Replace claim 32, as follows:
The method according to claim 31, wherein the movement of the at least one object is described by a list of at least one center-of-gravity measurement.

Replace claim 37, as follows:
A device for determining at least one mechanical property of at least one object, comprising:
at least one interaction device for subjecting the at least one object to an interaction which influences a movement state of the object;
at least one camera, using which the at least one object is observable, wherein the at least one object is recorded multiple times at different times by the at least one camera; and
at least one analysis unit, using which the at least one mechanical property of the at least one object is determinable from images recorded by the camera, wherein the at least one mechanical property is determined from a movement state of the at least one object determined from images recorded by the at least one camera, and wherein for the at least one object the movement state is determined from at least one of an average velocity or an average acceleration of the at least one object, wherein at least one of the average velocity of the at least one object is averaged over a maximum period of time which the object is visible in the recorded images or the average acceleration of the at least one object is averaged over a maximum period of time which the at least one object is visible in the recorded images .



Allowable Subject Matter
Claims 19-20, and 23-37, are allowed.


Reasons for Allowance
This following is an examiner's statement of reason for allowance: Regarding independent claim 19, (and its respective dependent claims), Oste (US Patent 5,956,413) reference discloses a method and a device for automatic evaluation of cereal kernels or grains and similar granular products, e.g. beans, rice and seeds, which are handled in bulk. Paradie (US PGPUB 2006/0031015 A1) reference discloses a system and process of detecting an imminent-collision quickly and reliably by minimizing target parameter computations and relying instead on probability density distributions to determine the likelihood of a collision. However, Oste in view of Paradie references whether taken alone or in combination fail to disclose “wherein the at least one interaction is selected such that the movement state effectuated by the interaction is a function of the at least one mechanical property; observing the at least one object using at least one camera, wherein the at least one object is recorded multiple times at different times by the at least one camera; and	determining the movement state from images recorded by the at least one camera, wherein the at least one mechanical property of the at least one object is determined from the movement state thus determined; 	wherein for the at least one object the movement state is determined from at least one of an average velocity or an average acceleration of the at least one object, wherein at least one of the average velocity of the at least one object is averaged over a maximum period of time which the object is visible in the at least one recorded image or the average acceleration of the at least one object is averaged over a maximum period of time which the at least one object is visible in the at least one recorded image” and used in combination with each and every limitations of the claim.
Regarding independent claim 37, Oste (US Patent 5,956,413) reference discloses a method and a device for automatic evaluation of cereal kernels or grains and similar granular products, e.g. beans, rice and seeds, which are handled in bulk. Paradie (US PGPUB 2006/0031015 A1) reference discloses a system and process of detecting an imminent-collision quickly and reliably by minimizing target parameter computations and relying instead on probability density distributions to determine the likelihood of a collision. However, Oste in view of Paradie references whether taken alone or in combination fail to disclose “at least one analysis unit, using which the at least one mechanical property of the at least one object is determinable from images recorded by the camera, wherein the at least one mechanical property is determined from a movement state of the at least one object determined from images recorded by the at least one camera, and wherein for the at least one object the movement state is determined from at least one of an average velocity or an average acceleration of the at least one object, wherein at least one of the average velocity of the at least one object is averaged over a maximum period of time which the object is visible in the recorded images or the average acceleration of the at least one object is averaged over a maximum period of time which the at least one object is visible in the recorded images” and used in combination with each and every limitations of the claim. 
The aspect summarized above are neither anticipated nor obviated by the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dell’Endice (US PGPUB 2013/0168301 A1) reference discloses  a sorting apparatus which enables rapid and reliable sorting of individual particles into quality classes of similar analytical properties, which can easily be modified to allow sorting into more than two quality classes, and which offers increased flexibility in the choice of particle throughput and measuring parameters.
Davis (US Patent 6,078,018) reference discloses a sorting apparatus which grades particles in a flowing stream according to their color characteristics, and activates an ejection mechanism based on that grading to remove selected particles from the stream.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633